Citation Nr: 1614984	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Whether the character of the Veteran's discharge from service for the period from May 12, 1987 to June 30, 2003 constitutes a bar to Department of Veterans Affairs (VA) benefits, including health care benefits under 38 U.S.C.A Chapter 17. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for plantar fasciitis.
 
5.  Entitlement to service connection for arthritis of the bilateral knees.  

6.  Entitlement to service connection for heart murmur.

7.   Entitlement to service connection for tuberculosis, claimed as PPD converter.

8.  Entitlement to service connection for vision loss.
9.  Entitlement to service connection for arthritis of the bilateral hands.

10.  Entitlement to service connection for dental disability, including missing teeth resulting in the need for partial dentures, for VA compensation purposes.  

11.  Entitlement to service connection for a back disability, degenerative disc disease, L3-L4 and L5-S1.

12.  Entitlement to service connection for rosacea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 26, 1971 to May 11, 1987 and received an honorable discharge.  He also served on active duty from May 12, 1987 to June 20, 2003 and received a discharge under other than honorable conditions based on a finding of unacceptable conduct.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision and August and December 2007 administrative decisions of the VA Regional Office (RO) in Wichita, Kansas.

In May 2012, the Board remanded the case for further development.  

The issues of service connection for degenerative disc disease of the lumbar spine and rosacea for VA compensation purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's discharge under conditions other than honorable from his period of service from May 12, 1987 to June 30, 2003 was due to the commission of various felony level sexual offenses against a child under the age of 16; the narrative reason for his separation was unacceptable conduct. 

2.  The Veteran did not receive a bad conduct discharge and was not discharged by reason of the sentence of a general court martial. 

3.  The Veteran's bilateral hearing loss, tinnitus, plantar fasciitis and bilateral knee arthritis all became manifest during his final period of service or within the first post-service year and are not shown to be related to his earlier periods of service.

4.  The Veteran is not shown to have any current tuberculosis, disability manifested by heart murmur or disability manifested by vision loss (for VA purposes). 

5.  Any current arthritis of the bilateral hands is not shown to have become manifest during service or during the first post-service year and is not otherwise shown to be related to service.      

6.  The Veteran does not have a dental disorder for which compensation can be authorized.

7.  The Veteran was diagnosed with lumber spine degenerative disc disease and rosacea during his final period of service.    

CONCLUSIONS OF LAW

1.  As the offenses committed by the Veteran leading to his discharge constituted moral turpitude, his discharge from his final period of service, from May 12, 1987 to June 30, 2003, was under dishonorable conditions and he is barred from receiving VA compensation, pension or indemnity compensation  based on this period of service.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2015).

2.  The character of the Veteran's discharge from his final period of service from May 12, 1987 to June 30, 2003 does not bar his eligibility for VA healthcare for service-connected disabilities incurred during that period of service.  38 U.S.C.A.  §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.360 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss, tinnitus, plantar fasciitis and arthritis of the bilateral knees are met for VA health care purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.12(d), 3.360 (2015).

4.  The criteria for entitlement to service connection for bilateral hearing loss, tinnitus, plantar fasciitis and arthritis of the bilateral knees are not met for VA compensation purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.12(d) (2015).

5.  The criteria for entitlement to service connection for tuberculosis, disability manifested by heart murmur and disability manifested by vision loss are not met for VA compensation purposes or VA healthcare purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.12(d), 3.360 (2015).

6.  The criteria for entitlement to service connection for arthritis of the bilateral hands are not met for VA compensation purposes or VA healthcare purposes.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.12(d), 3.303, 3.307, 3.309, 3.360 (2015).
7.  The criteria for establishing service connection for dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).

8.  The criteria for entitlement to service connection for degenerative disc disease of the lumbar spine and rosacea are met for VA health care purposes.  38 U.S.C.A.  §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.12(d), 3.360 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Character of discharge

Compensation, pension and dependency and indemnity compensation (DIC)

A person seeking VA compensation benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). 

Thus, if a former service member did not die in service, pension, compensation, or DIC is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge and more generally, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  38 C.F.R. §§ 3.12(a), 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, because the Veteran was discharged from his final period of service from May 12, 1987 to June 30, 2003 under "conditions other than honorable", the Board must determine whether or not this discharge was, for purposes of VA compensation, pension and DIC, under conditions "other than dishonorable."  If the discharge is under conditions other than dishonorable, he will not be barred from receiving VA compensation, pension and DIC benefits stemming from this period of service.  

If the discharge is considered to be "under dishonorable conditions", he will barred from receiving these benefits.      

A discharge or release because of one of the offenses specified under 38 C.F.R. 
§ 3.12(d) is considered to have been issued under dishonorable conditions:
 (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct; (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 

The term "moral turpitude" is not defined in 38 C.F.R. § 3.12(d), but is defined in Black's Law Dictionary as "conduct that is contrary to justice, honesty, or morality."  Black's Law Dictionary (8th ed. 2004).  Additionally, in a published advisory opinion, VA's General Counsel indicated that moral turpitude is the element of a wilful act committed without justification or legal excuse, which gravely violates moral standards and which, by reasonable calculation, would be expected to cause harm or loss to person or property.  VA Op. G.C. 6-87 (Feb. 5, 1988).  

A discharge or release from service under the above conditions listed in 38 C.F.R. § 3.12(d)  is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

For VA purposes, an "insane" person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

The evidence shows that the Veteran was discharged from enlisted service on May 11, 1987 to accept commission as an officer.  He reentered service on May 12, 1987 and served 18 years and 11 months as a commissioned officer.  

His last rank was Naval Commander.  

In March 2001, the Veteran was subject to a general court martial where he was found guilty of a number of sexual offenses, including sodomy of a child under 16 and indecent acts upon the body of a child under 16.  

The child victim was his biological daughter.  

He was sentenced to eight years confinement and fined $75,000.  The sentence did not include a punitive discharge from service. 

The Veteran was subsequently notified of the initiation of administrative action requiring him to show cause for retention in naval service before a Board of Inquiry.  He was advised that the least favorable outcome that could result was his retirement at the reduced paygrade of lieutenant commander.  The Veteran then acknowledged his rights and tendered a voluntary retirement request.  However, in response to his retirement request, the Veteran was subsequently informed that because his court-martial conviction had actually addressed misconduct that occurred while he was a lieutenant commander, no assurances could be provided as to his final retirement grade and that he would be retired in the highest paygrade in which he served satisfactorily, as determined by the Navy.  

Thereafter, the Veteran withdrew his retirement request and a Board of Inquiry was convened.  The Board of Inquiry then recommended retirement of the Veteran at the paygrade of lieutenant and this recommendation was approved by an Assistant Secretary of the Navy in May 2003.  The Veteran was then discharged under conditions other than honorable with a rank of lieutenant on June 30, 2003 due to unacceptable conduct.  

The above summarized evidence indicates that the criminal sexual offenses committed by the Veteran against his biological daughter when she was less than 16, including sodomy, were willful in nature.  In this regard the court martial decision includes a finding that the Veteran had the intent to "gratify (his) lust."  Also, it is self-evident that the Veteran would have known how old his daughter was at the time of the commission of the offenses.  Consequently, as the Veteran was shown to have the specific intent to commit these crimes, his actions must be considered willful.   

Given that the victim was under 16 years of age and the Veteran's biological daughter, it also self-evident that the Veteran's conduct gravely violated moral standards.  

Additionally, the evidence indicates that the Veteran's acts, including sodomy and intercourse, were conducted without justification or legal excuse, as he was found guilty of these offenses at General Court Martial and there is no evidence or allegation that these findings were made in error.  Further, by its very nature, sexual abuse is the type of conduct that is expected to cause harm to the victimized child and is contrary to justice.  

Finally, at least some of the criminal conduct for which the Veteran was convicted (e.g. sodomy of a child under 16) was felonious in nature.  See e.g. Maryland Code D.C. Code § 3-602, indicating that the crime of sexual abuse of a minor includes sodomy and constitutes a felony, and D.C. Code § 22-3009.01, indicating that the crime of first degree sexual abuse of a child, includes sodomy with a child is a Class A felony.  

In sum, given that the Veteran's conduct was willful and felonious in nature; gravely violated moral standards; clearly resulted in harm to the victim; and was conducted without justification or legal excuse, it constituted moral turpitude.  Black's Law Dictionary (8th ed. 2004); VA Op. G.C. 6-87 (Feb. 5, 1988).  

Consequently, as this conduct led to his discharge from his final period of service, he was discharged because of an offense involving moral turpitude.  Additionally, there is no indication or allegation that he was insane during the commission of this offense.    

The Veteran has noted that the offenses for which he was found guilty at Court-Martial did not begin to occur until June 1995.  Thus, he has requested that his service prior to this date (i.e. from May 1987 to June 1995) be considered honorable in nature.  

The Board has reviewed this argument in great detail, however, under the pertinent law and regulations, the Veteran's service as an officer from May 1987 to June 2003 is considered as one period of service (i.e. as an officer he was not under a specific term of enlistment and his period of service lasted as long as he continued to serve as an officer).  Thus, the character of discharge determination applies to the entire 16+ year final period of service, regardless of when within that time frame, the offenses constituting moral turpitude occurred.   

Consequently, because the Veteran was clearly discharged because of offenses involving moral turpitude, his entire final period of service, from May 12, 1987 to June 20, 2003 is subject to a discharge under dishonorable conditions.  Accordingly, he is barred from receiving VA compensation, pension or DIC benefits for disability incurred during this time frame.  38 C.F.R. § 3.12(d)(3).    

However, from August 26, 1971 to May 11, 1987, when he was an enlisted man, he can receive benefits for any disability that began during this limited time from. 


Potential VA healthcare eligibility

The rules governing the character of service necessary to establish basic eligibility for VA health care and related benefits authorized under Chapter 17 of Title 28, United States Code, differ slightly from those applicable to basic eligibility for VA compensation.  With certain exceptions, a former service member can still be eligible for such benefits for disability incurred in or aggravated during a period of service terminated by a discharge under other than honorable conditions.  

However, a former service member is not eligible for these benefits in relation to any disability incurred or aggravated during a period of service terminated by a bad conduct discharge or when one of the character of discharge bars to VA benefits listed in 38 C.F.R. § 3.12(c) apply.  38 C.F.R. § 3.360(b).   The bars to benefits listed in 38 C.F.R. § 3.12(c) apply to individuals who were discharged:  (1) As a conscientious objector refusing to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Through resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 C.F.R. §§ 3.12(c), 3.360(b).  

In this case, the Veteran was not discharged of released from his final period of service as a conscientious objector, deserter or alien or by reason of resignation or a period of AWOL.  Also, although he was found guilty of the above mentioned serious offenses during a general court martial, his sentence did not include discharge from service.  Rather it was limited to eight years confinement and a $75,000 fine and it was specifically noted at the time of sentencing that he was not receiving a punitive discharge.  Additionally, although his discharge from his final period of service was specifically "due to unacceptable conduct", it did not constitute a "bad conduct discharge."  

In this regard, this specific discharge category applies only to enlisted personnel and not to officers and may only be adjudged by a general court martial or a certain type of special court martial.  Manual for Courts-Martial United States, Chapter X, Rule 1003(b)(8)(C), found at http://www.loc.gov/rr/frd/Military_Law/pdf/MCM-2012.pdf.   

Accordingly, the character of the Veteran's discharge does not bar his basic eligibility for health care benefits derived from any service connected disability that might stem from his final period of service.  The Board notes that actual enrollment in the VA healthcare system is determined by a Veteran's priority category.  See 38 C.F.R. § 17.36. 

B.  Service Connection Claims

Because character of discharge does not present a bar to the Veteran being awarded service connection for health care eligibility purposes, the Board must consider all of his periods of active duty when considering his claims for service connection for this purpose.  

However, in regard to potential eligibility for service-connected compensation, the Board must only consider the Veteran's service prior to May 1987.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
  
Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Hearing loss, tinnitus, plantar fasciitis and right knee disability

The service treatment records show that the Veteran's hearing was found to be within normal limits during hearing testing in March 1987, April 1988 and April 1989.  It was not until June 1993 that he was found to have hearing loss by VA standards in the left ear and not until after June 1993 that he was found to have hearing loss by VA standards in the right ear.  Also, in June 1993 the Veteran reported experiencing tinnitus for the past 6 months (i.e. dating back approximately to December 1992).  In June 1993, bilateral tinnitus was diagnosed.   There is no evidence suggesting that the Veteran's  hearing loss or tinnitus is somehow related to his earlier periods of service (i.e. from August 26, 1971 to May 11, 1987).  The Veteran has asserted that he feels that such a relationship does exist but as a layperson, with no demonstrated expertise concerning the etiology of hearing loss and tinnitus, the Veteran is not competent to provide such an assertion.  See e.g. See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Consequently, the Board does not have a basis for awarding service connection for bilateral hearing loss or tinnitus for compensation purposes.  38 C.F.R. § 3.303, 3.12(d), 3.385.  However, because left ear hearing loss by VA standards was shown in June 1993, right ear hearing loss was shown relatively soon thereafter and tinnitus is shown to date back to December 1992, service connection for these disabilities is warranted for VA healthcare purposes.  38 C.F.R. §§ 3.303, 3.360(c), 3.385.

Similarly, the service treatment records show a diagnosis of plantar fasciitis as early as February 1998; a diagnosis of left knee arthritis by X-ray as early as August 2001; and a diagnosis of arthritis of the bilateral knees as early as January 2004 (i.e. within one year of separation from the Veteran's final period of service).  There is no evidence or allegation suggesting that the plantar fasciitis or left or right knee arthritis was present significantly earlier than these diagnosis dates and no evidence suggesting that any of these disabilities are related to the Veteran's earlier periods of service (i.e. from  August 26, 1971 to May 11, 1987).  

Consequently, the Board does not have a basis for awarding service connection for plantar fasciitis or arthritis of either knee for VA compensation purposes.  38 C.F.R. § 3.303, 3.12(d). However, service connection for these disabilities is warranted for VA healthcare purposes.  38 C.F.R. §§ 3.303, 3.360(c)

Bilateral hand arthritis

The Veteran asserted in his September 2006 claim that he has arthritis of the bilateral hands.  Notably, the service treatment records do not show any findings of right or left hand arthritis, nor do they show any other diagnosis of chronic disability of either hand during service.  The Veteran was repeatedly noted to have experienced a left hand/wrist fracture prior to service (i.e. a fracture to the left 5th metacarpal in 1966) but this was noted to have healed without residuals. 

Additionally, there is no evidence of the presence of left or right hand arthritis during the first post-service year (i.e. from June 2003 to June 2004).  Rather, the first evidence of such arthritis appears to be the Veteran's September 2006 report.  Moreover, there is no medical evidence suggesting that any current arthritis of either hand is otherwise related to the Veteran's enlisted service or his service as an officer, nor has the Veteran made any specific allegation to this effect.  

Accordingly, the weight of the evidence is against a finding that any current right or left hand arthritis became manifest during service or during the first post-service year or is otherwise related to service.  Accordingly, the Board does not have a basis for awarding service connection for right or left hand arthritis for either compensation or VA healthcare purposes.  38 C.F.R. §§ 3.12, 3.303, 3.307. 3.309, 3.360;     

Heart murmur, tuberculosis vision loss

The service treatment records include a December 1986 cardiac consultation that indicates that the Veteran was found to have an irregular heart rhythm after exercise during a recent insurance physical.  On December 1986 examination, he was found to have a I/VI systolic ejection murmur at the left lower sternal border that disappeared when sitting.  The examining physician noted that the Veteran was asymptomatic, however, and assigned a diagnostic assessment of normal evaluation with benign premature ventricular contractions.  Additionally, there is no other evidence of record tending to indicate that the Veteran has any disability resulting from his heart murmur/premature ventricular contractions and the Veteran has not specifically alleged the presence of any such disability or any underlying symptomatology stemming from the murmur.  Notably, in the absence of proof of current disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board has no basis for awarding service connection for heart murmur/premature ventricular contractions for compensation or healthcare purposes.  38 C.F.R. §§ 3.303, 3.360.

Similarly, on various occasions during service, the Veteran was found to have a positive tuberculosis skin test.  

As a result, he did receive isoniazid treatment for potential latent TB infection.  He was never found to have an active TB infection, however, nor was he shown to have any symptoms resulting from latent TB infection.  Also, he is not shown to have any current tuberculosis disability, nor has he specifically alleged that he has any disability associated with the positive TB skin test findings.  

Once again, in the absence of proof of current disability, there can be no valid claim of service connection.  Brammer, 3 Vet. App. 223 (1992). Accordingly, the Board has no basis for awarding service connection for heart murmur/premature ventricular contractions for compensation or healthcare purposes.  38 C.F.R. §§ 3.303, 3.360.

In September 2006, the Veteran appeared to claim service connection for the purpose of receiving eye glasses.  This was interpreted by the RO to constitute a claim for service connection for vision loss.  The service treatment records do show some problems with visual acuity, including diagnoses of myopia, astigmatism and presbyopia, with best corrected visual acuity noted to be 20/20 as of March 2006.  Notably, myopia, astigmatism and presbyopia are not considered disabilities for VA purposes and thus, service connection may not be awarded for these conditions for either compensation or health care purposes.  Additionally, the Veteran is not shown to have any other type of visual disability related to his miliary service that might qualify for service-connected compensation.  Accordingly, service connection for vision problems is not warranted for either VA compensation or healthcare purposes.  38 C.F.R. §§ 3.03, 3.360.
  
Dental disability

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not for periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In this case, the service treatment records show that the Veteran did suffer loss of teeth, which presumably led to the need for his partial dentures.  However, the tooth loss was specifically attributed to periodontal disease and there is no indication that any loss resulted from trauma or osteomyelitis.  Additionally, the Veteran has not alleged tooth loss resulting from trauma or osteomyelitis.  Thus, the claim for service connection for dental disability for compensation purposes must be denied as a matter of law.  The Board notes that if the Veteran wishes to claim service connection for dental disability for purposes of potentially receiving dental treatment, he should address this claim to his local VA Medical Center.  See e.g. 38 C.F.R. § 17.161.     

Rosacea and lumbar spine degenerative disc disease

The service treatment records show that the Veteran was diagnosed with degenerative disc disease of the lumbar spine as early as 1992 and with rosacea as early as December 1996.  Accordingly, service connection for these disabilities for VA healthcare purposes is warranted.  38 C.F.R. § 3.12(d), 3.360(c).

II. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA is not applicable to the claim for service connection for dental disability as this appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VCAA notice or development action is harmless error.
  
Regarding the other claims decided herein, VA provided adequate notice in a letter sent to the Veteran in January 2007.  Also, regarding the duty to assist, the service treatment records, service personnel records and pertinent post-service medical treatment records are associated with the claims file and the Veteran has not identified any additional evidence pertinent to his claims.  

Additionally, VA examinations were not necessary in relation to the claims decided herein.  In this regard, the Veteran is not shown to have tuberculosis or disability manifested by heart murmur or symptoms of such disabilities.  There is also no medical evidence, nor anything more than a bare assertion, that any current disability for VA purposes manifested by vision loss or any current bilateral hand arthritis may be associated with any of the Veteran's military service.  Additionally, there is no medical evidence, nor anything more than the Veteran's bare assertion, indicating that the Veteran's hearing loss, tinnitus, plantar fasciitis or arthritis of either knee may be associated with the Veteran's earlier periods of service (i.e. from August 26, 1971 to May 11, 1987), including the noise exposure experienced therein.  Further, as explained above, the duty to assist does not apply to the Veteran's claim for compensation for dental disability.  Moreover, the existing dental evidence is sufficient for the Board to decide this claim without the need for any dental examination.  38 C.F.R. § 3.159(c)(4).  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.
  
ORDER

The Veteran's discharge from service for the period from May 12, 1987 to June 30, 2003 constitutes a bar to Department of Veterans Affairs (VA) compensation, pension and dependency and indemnity compensation benefits.

The Veteran's period of service from May 12, 1987 to June 30, 2003, before his was an officer, does not constitute a bar to him receiving VA healthcare benefits for disabilities incurred during this period of service.     
  
Service connection for bilateral hearing loss for VA compensation purposes is denied.  

Service connection for tinnitus for VA compensation purposes is denied.  

Service connection for plantar fasciitis for VA compensation purposes is denied.
 
Service connection for arthritis of the bilateral knees for VA compensation purposes is denied.  

Service connection for VA healthcare purposes is granted for bilateral hearing loss, tinnitus, plantar fasciitis, arthritis of the bilateral knees, degenerative disc disease, L3-L4 and L5-S1, and rosacea, subject to the regulations governing the provision of VA healthcare.
  
Service connection for heart murmur is denied for VA compensation and VA healthcare purposes.

Service connection for tuberculosis, claimed as PPD converter, is denied for VA compensation and VA healthcare purposes.

Service connection for disability manifested by vision loss is denied for VA compensation and VA healthcare purposes.

Service connection for arthritis of the bilateral hands is denied for VA compensation and VA healthcare purposes.

Service connection for dental disability, including the need for partial dentures, is denied for VA compensation purposes.

REMAND

The service treatment records show complaints of back pain beginning in 1984.  Also, in April 1985, the Veteran complained of back pain that would resolve spontaneously.  Additionally, when actually diagnosed with degenerative disc disease in September 1992, the Veteran reported that he had been having chronically intermittent lumbosacral spine for the past 9 to 10 years.  Thus, the evidence suggests that the lumbar spine degenerative disc disease could have been manifest during his earlier honorable period of military service or could otherwise be related to this period of service.  Consequently, on remand, a VA examination is necessary to determine the likely etiology of the degenerative disc disease first diagnosed in September 1992.  

Similarly, while the service treatment records indicate that rosacea was not diagnosed until 1998, an earlier June 1978 progress note shows that the Veteran was treated for a rash manifested by redness on the right cheek that was assessed as being a "bacterial rash."  As this presentation appears similar to that present at the time the Veteran was diagnosed with rosacea in 1996, a VA examination is also required to determine the likely etiology of the rosacea.  

Prior to arranging for the examinations, the AOJ should ask the Veteran to identify any sources of treatment or evaluation he has received for low back disability and rosacea since September 2006 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any sources of treatment or evaluation he has received for low back disability and rosacea since September 2006 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified. 

2.  Arrange for a VA examination by an appropriate medical professional to determine the likelihood that the Veteran's lumbar spine degenerative disc disease is related to his active duty service from August 26, 1971 to May 11, 1987.  The Veteran's claims file, including the service treatment records, a copy of this decision, any pertinent post-service medical treatment records and any other information deemed pertinent must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then provide an opinion whether the Veteran's degenerative disc disease of the lumbar spine diagnosed in September 1992 is at least as likely as not (i.e. a 50% chance or greater) caused by or the result of the Veteran's military service from August 1971 to May 11, 1987, including the back pain he experienced during this earlier period of service.  The examiner should explain the rationale for the opinion given. 

In formulating his or her opinion, the examiner should not consider any impact to the lumbar spine during the Veteran's military service from May 1987 to June 2003. 

 3.  Arrange for a VA examination by an appropriate medical professional to determine the likelihood that any current rosacea became manifest during the Veteran's active duty service from August 26, 1971 to May 11, 1987 or is otherwise related to this service.  The Veteran's claims file must be reviewed in conjunction with the examination.  This review should include the service treatment records, with particular attention to a June 1978 progress note showing treatment for a facial rash and later treatment notes from 1996 and thereafter showing diagnosis and treatment for rosacea; any pertinent post-service medical records; and any other information deemed pertinent.  Any indicated tests should be performed.  

The examiner should then provide an opinion in answer to the following questions:

A) Was the Veteran's rosacea diagnosed in 1996 at least as likely as not (i.e. a 50% chance or greater) present during his period of military service from August 1971 to May 11, 1987?

B)  Is the Veteran's rosacea diagnosed in 1996 at least as likely as not (i.e. a 50% chance or greater) caused by or a result of his period of military service from August 1971 to May 11, 1987.  
  
The examiner should explain the rationale for the opinions provided. 

In formulating his or her opinions, the examiner should not consider any impact to the Veteran's skin during his military service from May 1987 to June 2003. 

4.  Review the medical opinions provided to ensure that they are in complete compliance with the remand instructions.  If not, take appropriate corrective action.

5.  Readjudicate the claims.  If either remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


